Order entered January 4, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01370-CV

                            VIEWPOINT BANK, Appellant

                                            V.

     ALLIED PROPERTY AND CASUALTY INSURANCE COMPANY, Appellees

                    On Appeal from the 416th Judicial District Court
                                 Collin County, Texas
                        Trial Court Cause No. 416-03472-2012

                                        ORDER
      Appellant’s January 2, 2013 second unoposed motion to extend time to file its brief is

GRANTED.


                                                   /s/   CAROLYN WRIGHT
                                                         CHIEF JUSTICE